Mr. Chief Justice Hollerioh delivered the opinion of the court: Claimants filed their complaint herein on March 22d, 1935, and allege therein that on the 4th day of November, A. D. 1934, at six o’clock P. M., the claimant Frank J. Penick was driving the automobile of the claimant Neva L. Penick in a southeasterly direction on S. B. I. Route No. 36 between Quincy and Payson in this State; that at the same time and place one of the servants and agents of the respondent who was in charge of a certain highway truck of the respondent, permitted such truck to be stopped on such highway, headed in a southeasterly direction, and also permitted the same to stand on said highway in such position that there was not room for two vehicles to pass upon said road, in violation of the statutes of this State; that the servant or agent of the State having charge of such truck carelessly and negligently failed to place any warning signals on said highway, and that as a result thereof the automobile of the claimant Neva L. Penick was caused to and did collide with said motor truck, and thereby the said automobile was damaged and the claimant Frank J. Penick was seriously and permanently injured. The Attorney General has filed a motion to dismiss for the reason that there is no liability on the part of the respondent under the facts set forth in the complaint, the State not being liable "under the doctrine of respondeat superior. Claimants contend that even if the State is not liable under the doctrine of respondeat superior, still an award should be allowed on the grounds of equity and good conscience. The same contention was made in the case of Lester A. Royal vs. State, No. 2597, decided at the present term of this court. In that case the court sustained the motion of the Attorney General and dismissed the case. For the reasons there set forth the same ruling must be made in this case. Motion to dismiss allowed. Case dismissed.